Allowability Notice
	The communications received 02/09/2022 have been filed and considered by the Examiner. Claims 1-11 and 13-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Hall on 05/20/2022.

The application has been amended as follows: 
Claim 16 now reads:
	--A method of manufacturing a footwear sole component comprising:
providing a first mold part defining a first cavity bounded by a first mold wall, the first mold wall defining a plurality of first ports, the first cavity including a lateral mold wall, a medial mold wall, a toe mold wall, a heel mold wall and a bottom mold wall, the first cavity having therein an expandable material including a plurality of unexpanded beads; 
providing a second mold part that closes the first cavity; 
projecting a plurality of elongated pins from the second mold part into the first cavity between the lateral mold wall and the medial mold wall, and between the toe mold wall and the heel mold wall; 
introducing a first fluid into the first cavity through the plurality of first ports; introducing a second fluid into the first cavity simultaneously with the first fluid via the plurality of elongated pins; 
expanding the plurality of unexpanded beads with the first fluid and the second fluid to produce a plurality of expanded beads that form a lateral sole wall, a medial sole wall, a toe sole wall, a heel sole wall, a bottom sole wall and an upper sole wall of a sole component; removing the plurality of elongated pins out of the first cavity; 
curing the sole component in the first cavity to form a cured sole component; and 
removing the cured sole component from the first mold cavity.--

Claim 20 now reads:
--A method of manufacturing a footwear sole component comprising: 
providing a first mold part defining a first cavity bounded by a first mold wall, the first mold wall defining a plurality of first ports, the first mold wall including at least a lateral mold wall, a medial mold wall, a toe mold wall, a heel mold wall and a bottom mold wall, the first cavity having therein an expandable material including a plurality of unexpanded beads in an internal region;
projecting a plurality of elongated pins into the first cavity, the elongated pins projecting from a second mold part that closes the first cavity; 
introducing a first fluid into the first cavity through the plurality of first ports; introducing a second fluid into the first cavity via the plurality of elongated pins; 
expanding the plurality of unexpanded beads with the first fluid and the second fluid to produce a plurality of expanded beads that form a sole component having at least one of a lateral sole wall, a medial sole wall, a toe sole wall, a heel sole wall, a bottom sole wall and an upper sole wall; 
curing the sole component in the first cavity to form a cured sole component; and 
removing the cured sole component from the first cavity.--


Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As now required by amended claims 1, 16, and 20, the claim limitation requires fluid ports through at least at least a lateral mold wall, a medial mold wall, a toe mold wall, a heel which are now part of the first wall, and the projection of elongated pins from a closing feature. Then, there is the requirement of a first fluid that goes through the ports and a second fluid that goes through the set of elongated pins that must travel through the closing feature.  It is unclear what motivation would give the ordinary artisan to consider the placement of elongated pins through the closing feature in addition to first ports in mold walls in a manner that would produce a foamed sole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                                                            
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712